NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 SUHEIL LOPEZ, on behalf of herself and all
 others similarly situated,
                                                                   Civ. No. 18-12490
                         Plaintiff,
                                                                   OPINION
    v.

 MERCANTILE ADJUSTMENT BUREAU,
 LLC and LVNV FUNDING, LLC,

                         Defendants.

THOMPSON, U.S.D.J.

                                        INTRODUCTION

         This matter comes before the Court upon Plaintiff Suheil Lopez’s Appeal of Magistrate

Judge Lois H. Goodman’s April 1, 2019 Order. (Appeal, ECF No. 19; Order, ECF No. 18.)

Defendants Mercantile Adjustment Bureau, LLC (“Mercantile”) and LVNV Funding, LLC

(“LVNV”) (collectively, “Defendants”) oppose. (ECF No. 23.) The Court has decided this matter

on the written submissions of the parties, pursuant to Local Rule 78.1(b). For the reasons stated

herein, Plaintiff’s Appeal is denied, and Magistrate Judge Goodman’s Order is affirmed.

                                         BACKGROUND

         This case arises under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.

(Compl. ¶¶ 51–84, ECF No. 1.) Plaintiff represents a putative class, defined in the Complaint as

follows:

         All New Jersey consumers who were sent letters and/or notices from
         MERCANTILE concerning a debt owed by LVNV, which originated with
         BALLYS TOTAL FITNESS HOLDING CORP. and which included the alleged
         conduct and practices described herein.

                                                 1
(Id. ¶ 15.) According to Plaintiff, she modified the class definition—apparently unilaterally and

without the Court’s permission—removing any reference to Bally’s Total Fitness:

        all New Jersey CONSUMERS for whom MERCANTILE ADJUSTMENT
        BUREAU, LLC sent a communication, the same as or substantially similar to
        Exhibit A of the Complaint or a similar communication to the CONSUMER
        regarding a debt, from August 7, 2017 through the present.

(Joint Letter at 3, ECF No. 19-1.) The Complaint was never amended to reflect this change. 1

        Several discovery disputes arose during this case. (Id. at 2.) The parties resolved all

disputes except for three discovery requests by Plaintiff to Defendant Mercantile, which are at

issue here. (Id.)

        Plaintiff sent the following interrogatory to Defendant Mercantile:

        State the number of consumers located in New Jersey for which Mercantile
        Adjustment Bureau, LLC sent a communication (Exhibit A), or of the same form
        as Exhibit A, during the class period.

(Id.) Defendant Mercantile responded that it had sent eighteen communications to consumers in

New Jersey where Defendant LNVN owned debt and where the debt was originated by Bally’s

Total Fitness. (Id.)

        Plaintiff requested Defendant Mercantile’s admission that:

        [Defendant Mercantile] sent a communication in the same form as Exhibit A to at
        least 50 consumers in New Jersey during the class period where the debt in the
        communication was based on a judgment entered against the consumer.

(Id.) Defendant Mercantile denied this statement. (Id.) Plaintiff also requested admission of the

same statement, but with 100 consumers instead of 50. (Id. at 3.) Defendant Mercantile denied

that statement as well. (Id.)



1
 Plaintiff moved to amend the Complaint and thereby broaden the class definition to “All New
Jersey consumers who were sent letters and/or notices from MERCANTILE concerning a debt
owed by LVNV, which included the alleged conduct and practices described herein.” (Proposed
Am. Compl. ¶ 14, ECF No. 12-4; see also Mot. Amend, ECF No. 11.) But Plaintiff withdrew the
Motion without giving a reason. (ECF No. 16.)
                                               2
        Plaintiff argues that Defendant Mercantile’s interrogatory answer was not responsive to

the question because it accounted only for consumers whose debts originated with Bally’s Total

Fitness. (Id. at 4.) She also claims that Defendant Mercantile would admit to the two requests for

admission if it applied the modified class definition. (Id.)

        Plaintiff asked Magistrate Judge Goodman to compel Defendant Mercantile to respond to

these three discovery requests using the modified class definition. (Id. at 5.) Magistrate Judge

Goodman, in a Letter Order, denied Plaintiff’s request. (Order at 1, ECF No. 18.) She explained,

“The gravamen of the parties’ current discover[y] dispute is whether Plaintiff is entitled to

redefine her putative class definition at will.” (Id.) Finding that Plaintiff was not so entitled,

Magistrate Judge Goodman concluded that the class definition in the Complaint controlled and

that Plaintiff’s requested discovery is irrelevant to the proposed class described in the Complaint.

(Id. at 2.)

        On April 15, 2019, Plaintiff appealed Magistrate Judge Goodman’s decision. (ECF No.

19.) Defendants opposed on May 6, 2019. (ECF No. 23.) No reply brief was filed. This matter is

presently before the Court.

                                       LEGAL STANDARD

        In the District of New Jersey, “[a]ny party may appeal from a Magistrate Judge’s

determination of a non-dispositive matter.” Local Civ. R. 72.1(c)(1)(A). Upon appeal, the

District Judge shall “set aside any portion of the Magistrate Judge’s order found to be clearly

erroneous or contrary to law.” Id. A magistrate judge’s factual determination will be upheld

unless clearly erroneous, in other words, “when although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite and firm conviction that a mistake

has been committed.” Callas v. Callas, 2019 U.S. Dist. LEXIS 17882, at *5 (D.N.J. Feb. 4,

2019) (quoting Anderson v. City of Bessemer, 470 U.S. 564, 573 (1985)). Legal determinations
                                                   3
are reviewed de novo. Id. (citing Cooper Hosp./Univ. Med. Ctr. v. Sullivan, 183 F.R.D. 119, 127

(D.N.J. 1998)).

       “However, where an appeal seeks review of a matter within the purview of the magistrate

judge, such as a discovery dispute, an even more deferential standard, the ‘abuse of discretion

standard,’ must be applied.” Fagan v. Fischer, 2018 U.S. Dist. LEXIS 97225, at *9 (D.N.J. June

11, 2018); see also Allyn Z. Lite, New Jersey Federal Practice Rules 458–61 (2019 ed.)

(collecting cases). But see Ebert v. Twp. of Hamilton, 2016 U.S. Dist. LEXIS 157916, at *4

(D.N.J. Nov. 15, 2016) (noting that the abuse of discretion standard “as a practical matter . . .

incorporates plenary review of legal questions and clear error review of factual ones”). An abuse

of discretion occurs “when the judicial action is arbitrary, fanciful or unreasonable, which is

another way of saying that discretion is abused only where no reasonable man would take the

view adopted.” Ebert, 2016 U.S. Dist. LEXIS 157916, at *4 (quoting Lindy Bros. Builders v. Am.

Radiator & Std. Sanitary Corp., 540 F.2d 102, 115 (3d Cir. 1976)).

                                           DISCUSSION

       “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case . . . .” Fed. R. Civ. P. 26(b)(1).

Relevance is at issue here. The Complaint limited the putative class to consumers whose debts

originated with Bally’s Total Fitness. (Compl. ¶ 15), so any discovery regarding consumers

whose debts originated elsewhere is irrelevant.

       If the class definition were expanded to include all consumers contacted by Defendant

Mercantile within the class period, regardless of where the consumers’ debts originated, then

relevant discovery would naturally expand to fit that definition. Unfortunately for her, Plaintiff

has not expanded the class definition. The Federal Rules of Civil Procedure are quite permissive

in allowing amendments to a complaint. See Fed. R. Civ. P. 15(a)(2) (“The court should freely
                                                  4
give leave [to amend] when justice so requires.”). But a party cannot circumvent amending the

complaint and, in the words of Magistrate Judge Goodman, “redefine [the] putative class

definition at will.” (Order at 1.) “[T]he court . . . has the authority to confine discovery to the

claims and defenses asserted in the pleadings, and . . . the parties . . . have no entitlement to

discovery to develop new claims or defenses that are not already identified in the pleadings.”

Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2000 amendment.

         Plaintiff cites several cases in an attempt to show that she is entitled to discovery outside

the confines of the class definition pleaded in the Complaint. None of the cited cases are

persuasive. Some cases state that relevance is broadly defined for the purposes of discovery, but

they also state that parties are not entitled to discovery of matters outside of pleaded claims and

defenses. See Wrangen v. Pa. Lumbermans Mut. Ins. Co., 593 F. Supp. 2d 1273, 1278 (S.D. Fla.

2008); In re PE Corp. Sec. Litig., 221 F.R.D. 20, 23–24 (D. Conn. 2003). Several cited cases rely

on an earlier and more expansive version of Rule 26(b)(1). 2 Oppenheimer Fund v. Sanders, 437

U.S. 340, 351 (1978); Hickman v. Taylor, 329 U.S. 495, 507 (1947); Williams v. Dothan, 745

F.2d 1406, 1415 (11th Cir. 1984); Duke v. Univ. of Tex., 729 F.2d 994, 996–97 (5th Cir. 1984).

Finally, Plaintiff points to In re Domestic Air Transportation Antitrust Litigation, 137 F.R.D.

677, 683 n.5 (N.D. Ga. 1991). Magistrate Judge Goodman has already explained that “[t]he

district court in that case was deciding a motion for class certification that had been amended,”

and that “there is no reason to believe that [revisions to the class definition] occurred outside the

context of an application to the court.” (Order at 2 (citing In re Domestic Air, 137 F.R.D. at 681,

683).)


2
  Rule 26(b)(1) formerly allowed discovery “regarding any matter, not privileged, which is
relevant to the subject matter involved in the pending action.” See Oppenheimer, 437 U.S. at 352
(quoting the older version of the rule) (emphasis added). This “subject matter” language was
eliminated in 2000. See Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2000 amendment.
                                                 5
        In short, Magistrate Judge Goodman did not abuse her discretion by refusing to compel

discovery on a class definition that had not been pleaded. Her decision is affirmed.

                                        CONCLUSION

        For the foregoing reasons, Plaintiff’s Appeal of Magistrate Judge Decision is denied. An

appropriate Order will follow.


Date:    5/15/19                                              /s/ Anne E. Thompson
                                                               ANNE E. THOMPSON, U.S.D.J.




                                                6
